
	
		I
		112th CONGRESS
		1st Session
		H. R. 26
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Ms. Speier introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Defense to adopt a program of
		  professional and confidential screenings to detect mental health injuries
		  acquired during deployment in support of a contingency operation and ultimately
		  to reduce the incidence of suicide among veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Mental Health Screening and
			 Assessment Act.
		2.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the increasing
			 rate of suicide among veterans returning from Operation Enduring Freedom and
			 Operation Iraqi Freedom is a serious problem; and
			(2)the Secretary of
			 Defense should conduct mandatory, face-to-face and confidential mental health
			 and traumatic brain injury screenings by a licensed medical professional, for
			 each member of the Armed Forces, during the period beginning 90 days after the
			 date on which the member completes a deployment in support of a contingency
			 operation and ending 180 days after such date.
			3.Mandatory,
			 face-to-face and confidential screenings for suicide prevention among
			 veterans
			(a)Mandatory
			 screeningsThe Secretary of
			 Defense shall carry out a mandatory, face-to-face, and confidential mental
			 health and traumatic brain injury screening conducted by a licensed medical
			 professional, for each member of the Armed Forces, during the period beginning
			 90 days after the date on which the member completes a deployment in support of
			 a contingency operation and ending 180 days after such date.
			(b)Requirements of
			 screeningThe screenings required by subsection (a) shall be
			 designed to—
				(1)provide the
			 members of the Armed Forces with an objective mental health and traumatic brain
			 injury standard to screen for suicide risk factors;
				(2)ease the members’
			 transitions by allowing them to be honest in their assessments;
				(3)battle the stigma
			 of depression and mental health problems among service personnel and veterans;
			 and
				(4)ultimately reduce
			 the prevalence of suicide among veterans of Operation Iraqi Freedom and
			 Operation Enduring Freedom.
				(c)Return to United
			 StatesThe Secretary of Defense may not prohibit a member of the
			 Armed Forces from returning to the United States by reason of any result or
			 determination made pursuant to a screening conducted under subsection
			 (a).
			(d)Requirement for
			 Department of Defense and Department of Veterans Affairs To share information
			 about mental health screeningsPursuant to and consistent with
			 requirements of the Wounded Warrior Act (title IV of Public Law 110–181; 10
			 U.S.C. 1071 note), and section 1614 of that Act in particular, and section
			 1720F of title 38, United States Code, the Secretary of Defense and the
			 Secretary of Veterans Affairs shall establish a joint protocol to share
			 existing and future reports from confidential mental health screenings
			 conducted under this section to help aid members of the Armed Forces in their
			 transition from health care and treatment provided by the Department of Defense
			 to health care and treatment provided by the Department of Veterans
			 Affairs.
			(e)Contingency
			 operationFor the purposes of this Act, the term
			 contingency operation has the meaning given that term under
			 section 101(13) of title 10, United States Code.
			
